DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 11, 2020 has been entered.
Response to Amendment
The drawings have been amended. The objection to the drawings is withdrawn in view of the amendment.
Claims 16 and 29 have been amended. Claim 25 is canceled. The prior art rejections are revised in view of the amendments.
Claim Interpretation
The Claims contain limitations which are directed to intended uses or capabilities of the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114, Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) for further details. 
In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 16-24, 29-30, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stangl (US 3,958,913) in view of Coquelin (US 3,663,134).
Regarding claim 16, Stangl discloses a calibrating device (col. 1 ll. 10-13) for calibration of a film tube (tube, col. 1 ll. 10-13), which has an outer diameter (tubular sheeting forms a cylindrical shape with an outer diameter, col. 2 ll. 49-54), which is adjustable by an excess gas pressure in the interior of the film tube (blow molding involves an excess internal gas pressure, col. 1 ll. 4-6), wherein at least one guidance element (cooling segments 2, cooling elements forming a hollow cylinder, col. 2 ll. 49-54, col. 4 ll. 19-21, Figs. 1-2) comprising a plurality of individual bodies (four cooling segments 2, col. 4 ll. 46-54) connected among each other via at least one connection element (connected by several components, including springs 12, Fig. 2) and connected to one or more support elements (toothed racks 8, driving shafts 9, sprocket wheels 17, chain 10, guide shafts 13, ball joints 14, springs 12, col. 4 ll. 46-54, Figs. 1-2) is provided, to which at least one guidance surface is assigned (interior surface of cooling segments 2, col. 4 ll. 19-25, Figs. 1-2), which the outer surface of the film tube faces (col. 4 ll. 19-25, Figs. 1-2), and which limits the exterior diameter of the film tube and guides the film tube in a region which has a guidance length (length of the cooling zone/cooling elements, col. 2 ll. 38-48), wherein the plurality of individual bodies is comprised of inlet and outlet elements made from a solid material possessing a thickness that prevents the shape of the inlet and outlet elements from changing under the application of force (toothed racks 8 are at inlets and outlets and are connected by guide shafts 13; these components therefore constitute the 
Stangl teaches a calibrating device substantially as claimed. Stangl does not teach that the cooling agent is liquid and how it is stored.
However, in the same field of endeavor of calibrating devices for cooling a tubular film, Coquelin teaches wherein above, or in the inlet region of the at least one guidance element, a liquid reservoir is situated (hydrophilic strip 4 receiving water from circular manifold 5, col. 3 ll. 52-58, Fig.), wherein the liquid is able to be directed out of the liquid reservoir to the outer 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Stangl to include water as the cooling agent delivered from circular manifold 5 of Coquelin because col. 1 ll. 6-9 of Stangl teaches use of a cooling agent and col. 3 ll. 44-47, 52-58 of Coquelin teaches water to act as a cooling agent and a structure to deliver it to solve the same problem with predictable results. The modification includes any changes in orientation to ensure the liquid flows down as taught by Coquelin.

Regarding claim 17, Stangl as modified by Coquelin teaches wherein the at least one guidance element and/or the guidance surface, when viewed in the transport direction, at the start of the calibration device, form an inlet region with a cross section that diminishes in the transport direction (Stangl, col. 2 ll. 54-68).  
Regarding claim 18, Stangl as modified by Coquelin teaches wherein the cross section is constant, independent of the distance of the guidance surface and/or of the guidance element to the axis of symmetry (cross section at top of inlet of Coquelin is constant irrespective of position of sleeves 6 and 7, Fig.; as modified, supply of water as taught by Coquelin means the cross section at the top of the inlet is similarly constant).  
Regarding claim 19, Stangl as modified by Coquelin teaches wherein the inlet region in cross section has at least in part a circular arc shaped cross section (Coquelin, circular cross 
Regarding claim 20, Stangl as modified by Coquelin teaches wherein a static liquid ring (Coquelin hydrophilic strip 4, col. 3 ll. 52-55, Fig.) is provided in the inlet region for formation of the liquid reservoir (Coquelin col. 3 ll. 52-55, Fig.; as modified inlet has structure of Coquelin).  
Regarding claim 21, Stangl as modified by Coquelin teaches wherein the at least one guidance element makes available a cylindrical area for the film tube (Stangl, cooling segments 2, cooling elements forming a hollow cylinder, col. 2 ll. 49-54, col. 4 ll. 19-21, Figs. 1-2).  
Regarding claim 22, Stangl as modified by Coquelin teaches wherein the distance of the at least one guidance element to the axis of symmetry in the radial direction is adjustable (Stangl, distance of cooling segments 2 to axis of symmetry adjusted in the radial direction by toothed racks 8, driving shafts 9, sprocket wheels 17, chain 10, guide shafts 13, ball joints 14, springs 12, does not affect guidance length, col. 4 ll. 46-54, Figs. 1-2).  
Regarding claim 23, Stangl as modified by Coquelin teaches wherein a plurality of guidance elements is provided (Stangl four cooling segments 2, col. 4 ll. 19-23), which are adjustable in their distance to the axis of symmetry (Stangl, distance of cooling segments 2 to axis of symmetry adjusted in the radial direction by toothed racks 8, driving shafts 9, sprocket wheels 17, chain 10, guide shafts 13, ball joints 14, springs 12, does not affect guidance length, col. 4 ll. 46-54, Figs. 1-2).  
Regarding claim 24, Stangl as modified by Coquelin teaches wherein the at least one guidance element extends essentially parallel to the transport direction of the film tube (cooling segments 2 of Stangl, col. 4 ll. 46-54, Fig. 3).  

Stangl teaches a method substantially as claimed. Stangl does not teach that the cooling agent is liquid and how it is stored.
However, in the same field of endeavor of calibrating devices for cooling a tubular film, Coquelin teaches wherein above, or in the inlet region of the at least one guidance element, a liquid reservoir is situated (hydrophilic strip 4 receiving water from circular manifold 5, col. 3 ll. 52-58, Fig.), wherein the liquid is able to be directed out of the liquid reservoir to the outer periphery of the film tube (col. 3 ll. 44-47, 54-55), wherein the film tube is surrounded by a closed liquid film (col. 3 ll. 44-47, 54-55).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Stangl to include water as the cooling agent delivered from circular manifold 5 of Coquelin because col. 1 ll. 6-9 of Stangl teaches use of a cooling agent and col. 3 ll. 44-47, 52-58 of Coquelin teaches water to act as a cooling agent and a structure to deliver it to solve the same problem with predictable results. The modification includes any changes in orientation to ensure the liquid flows down as taught by Coquelin.
Regarding claim 30, Stangl as modified by Coquelin teaches wherein the one or more support elements are comprised of springs (springs 12 of Stangl, col. 4 ll. 46-54, Figs. 1-2).
Regarding claim 33, Stangl as modified by Coquelin teaches wherein the one or more support elements are comprised of springs (springs 12, col. 4 ll. 46-54, Figs. 1-2).

(s) 16-24, 26-29, 32, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldenstein (US 2013/0161852); and in the alternative, over Goldenstein (US 2013/0161852) in view of Frische (US 2009/0304840).
Regarding claim 16, Goldenstein teaches a calibrating device ([0001]) for calibration of a film tube (film hose, [0001], film bubble 6, [0046], Figs. 2-4, 11-13, 18), which has an outer diameter (film bubble 6 forms a tubular shape with an outer diameter, [0046], Figs. 2-4, 11-13, 18), which is adjustable by an excess gas pressure in the interior of the film tube (blow extrusion constitutes excess gas pressure inside film hose, [0001]), wherein at least one guidance element (elastically deformable elements 23 press against to limit a circumferential perimeter that presses against elastically deformable sheath, such as elastically deformable sheath 55 in place of hoses 51, 52, [0044-45], [0059], [0073], Figs. 2-4, 18; It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment shown in Fig. 18 to have elastically deformable elements 23 supported by a lever system because [0044] teaches it is advantageous to include such a system with levers for a wide adjustment range. In the alternative, [0044] of Goldenstein references levers of an equivalent to Frische, and it therefore would have been obvious based on the teachings of [0044] of Goldenstein to include the levers) comprising a plurality of individual bodies (as modified, deformable elements 23 as modified regarding claim 16 have individual bodies, [0058], Figs. 11-12) connected among each other via at least one connection element (as modified, elastically deformable elements 23 connect via annular hoses 51, 52 or tube 50, [0044-45], [0058-59], Figs. 2-4, 11-13, and 18) and connected to one or more support elements (levers and various structures supporting elastically 
Regarding claim 17, Goldenstein teaches wherein the at least one guidance element and/or the guidance surface, when viewed in the transport direction, at the start of the calibration device, form an inlet region with a cross section that diminishes in the transport direction ([0042]).  
Regarding claim 18, Goldenstein teaches wherein the cross section is constant, independent of the distance of the guidance surface and/or of the guidance element to the axis of symmetry (cross section at top of inlet is constant irrespective of position of elastically deformable elements 23 (as modified) pressing on elastically deformable sheath 55, [0074], Fig. 18).  
Regarding claim 19, Goldenstein teaches wherein the inlet region in cross section has at least in part a circular arc shaped cross section (circular cross section, [0074], Fig. 18).  
Regarding claim 20, Goldenstein teaches wherein a static liquid ring is provided in the inlet region for formation of the liquid reservoir ([0074], Fig. 18).  
Regarding claim 21, Goldenstein teaches wherein the at least one guidance element makes available a cylindrical area for the film tube (slightly conical shape made by elastically deformable elements 23 as modified on elastically deformable sheath 55 makes space for a cylindrical area that film bubble 6 can fill, [0060]).  
Regarding claim 22, Goldenstein teaches wherein the distance of the at least one guidance element to the axis of symmetry in the radial direction is adjustable (elastically 
Regarding claim 23, Goldenstein teaches wherein a plurality of guidance elements is provided (plurality of elastically deformable elements 23 as modified regarding claim 16), which are adjustable in their distance to the axis of symmetry (distance of axis of symmetry to elastically deformable elements 23 as modified regarding claim 16 are so adjustable, [0044-45], [0059-61]).  
Regarding claim 24, Goldenstein teaches wherein the at least one guidance element extends essentially parallel to the transport direction of the film tube (elastically deformable elements 23 as modified regarding claim 16 extend essentially parallel, forming slightly conical shape on elastically deformable sheath 55, [0060]).  
Regarding claim 26, Goldenstein teaches wherein the at least one connection element consists of elastic material (elastically deformable sheath 55, [0059]) and surrounds a closed space that can be filled with a fluid (filled with fluid to create pressure p3, [0061], Figs. 11-13, 18).  
Regarding claim 27, Goldenstein teaches wherein the guidance surface is made available via at least one elastically deformable element (elastically deformable sheath 55 presents the guidance surface, [0044-45], [0059], Figs. 11-13, 18).  
Regarding claim 28, Goldenstein teaches wherein the at least one elastically deformable element extends over multiple guidance elements (as modified regarding claim 16, elastically deformable sheath 55 extends over a plurality of elastically deformable elements 23, [0044-45], [0059]).  


Regarding claim 32, Goldenstein teaches wherein the one or more support elements are comprised of levers (lever system as modified, [0044-45]; in the alternative, [0044] of Goldenstein references levers of an equivalent to Frische, and it therefore would have been obvious based on the teachings of [0044] of Goldenstein to include the levers).
Regarding claim 35, Goldenstein teaches wherein the one or more support elements are comprised of levers (lever system as modified, [0044-45]; in the alternative, [0044] of Goldenstein references levers of an equivalent to Frische, and it therefore would have been obvious based on the teachings of [0044] of Goldenstein to include the levers).

Claims 31 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldenstein (US 2013/0161852); and in the alternative, over Goldenstein (US 2013/0161852) in view of Frische (US 2009/0304840) as applied to claims 16 and 29, respectively above, and further in view of Frische (US 2009/0304840).

However, Frische, as cited above and in the same field of endeavor of sizing a blown film extrusion tube, teaches wherein the one or more support elements are comprised of sliding bearings (sliding bearings 33, [0023], Figs. 2-4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lever system of Goldenstein to include sliding bearings 33 of Frische because [0023] of Frische teaches sliding bearings to solve the same problem of moving support elements that control the diameter of a guidance element.
Regarding claim 34, Goldenstein as modified teaches a method substantially as claimed. Goldenstein as modified does not teach wherein the one or more support elements are comprised of sliding bearings.
However, Frische, as cited above and in the same field of endeavor of sizing a blown film extrusion tube, teaches wherein the one or more support elements are comprised of sliding bearings (sliding bearings 33, [0023], Figs. 2-4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lever system of Goldenstein to include sliding bearings 33 of Frische because [0023] of Frische teaches sliding bearings to solve the same problem of moving support elements that control the diameter of a guidance element.
Response to Arguments
Applicants arguments regarding the rejection under 35 USC 102(a)(1) over Coquelin (US 3,663,134) are persuasive. Coquelin does not teach at least one guidance element comprising a plurality of individual bodies comprising inlet and outlet elements made from a solid material possessing a thickness that prevents the shape of the inlet and outlet elements from changing under the application of force.
Applicants arguments regarding the rejections over Stangl (US 3,958,913) or Goldenstein (US 2013/0161852) are not persuasive. 
Regarding Stangl, Applicants arguments are not persuasive because, as shown in Fig. 3 and described at col. 4 ll. 46-54, Stangl discloses that toothed racks 8 are at inlets and outlets and are connected by guide shafts 13; these components therefore constitute the plurality of individual bodies that are thick enough not to be deformed by force within the context of the claim and are connected by a connecting element. 
Regarding Goldenstein, rings 53, 54 ([0058], Figs. 11-12) constitute individual bodies and they are connected among each other via at least one connection element (annular hoses 51, 52, alternatively, tube 50, [0058], Figs. 11-12). Rings 53,54 fasten without deformation and therefore have the recited thickness.
The amended claim term, "solid material possessing a thickness that prevents the shape of the inlet and outlet elements from changing under the application of force" does not include the caveat from the specification "as long as this force application does not lead to elements 1003, 1004 being destroyed" p. 14. This caveat is needed to narrow the scope of the claim 
Applicant’s arguments regarding all claims are based on the alleged deficiencies of Stangl or Goldenstein. Accordingly, the rejections are maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744     

/MARC C HOWELL/             Primary Examiner, Art Unit 1774